COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-416-CV

M.TEE' ENTERPRISE INC.                                          APPELLANT

                                       V.

ERIC MARTIN D/B/A TEXAS PLEXES                                    APPELLEE

                                   ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellant’s Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 26, 2009


     1
         … See Tex. R. App. P. 47.4.